[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 186 
This motion presents the question whether, since the first of January, 1896, an appeal to this court can be taken as matter of right, in an action commenced in any of the late superior city courts. The respondent contends that such an appeal cannot now be taken, unless the Appellate Division allows the same and certifies that a question of law is involved that ought to be reviewed by this court. This position is based upon section 191 of the Code of Civil Procedure, which provides that "no appeal shall be taken to" the Court of Appeals, "in any civil action or proceeding commenced in any court other than the Supreme Court, County Court or a Surrogate's Court, unless the Appellate Division of the Supreme Court allows" the same.
The Constitution provides that "except where the judgment is of death, appeals may be taken, as of right to" the Court of Appeals "only from judgments or orders entered *Page 187 
upon decisions of the Appellate Division of the Supreme Court, finally determining actions or special proceedings and from orders granting new trials on exceptions, where the appellants stipulate that upon affirmance judgment absolute shall be rendered against them." It further provides that "the Appellate Division in any department may, however, allow an appeal upon any question of law which, in its opinion, ought to be reviewed by the Court of Appeals," and that "the legislature may further restrict the jurisdiction of the Court of Appeals and the right of appeal thereto, but the right to appeal shall not depend upon the amount involved." (Const. art. VI, § 9.)
By section five of the same article the various superior city courts were "abolished from and after the first day of January, 1896, * * * and all actions and proceedings then pending in such courts" were "transferred to the Supreme Court for hearing and determination." The jurisdiction lately exercised by the courts so abolished was vested in the Supreme Court. (Const. art. VI, § 5.)
These provisions were carried into effect by chapter 946 of the Laws of 1895, entitled "An act to amend the Code of Civil Procedure." Section 190 of the Code, as thus amended, defines "the jurisdiction of the Court of Appeals in civil actions," and confers upon this court "exclusive jurisdiction to review upon appeal every actual determination made prior to the last day of December, 1895, at a General Term of the Supreme Court, or by either of the superior city courts, as then constituted, in all cases in which, under the provisions of the law existing on said day, appeals might be taken to the Court of Appeals." In all other respects the jurisdiction of this court is defined by the same section in substantially the same language already quoted from the Constitution. The next section attaches certain "limitations, exceptions and conditions" to the jurisdiction thus conferred by providing that no appeal shall be taken to this court "in any civil action or proceeding commenced in any court other than the Supreme Court, County Court or a Surrogate's Court," except upon *Page 188 
the allowance of the Appellate Division. (Code of Civ. Pro. § 191, sub. 1.) The respondent insists that it was the intention of the legislature by this provision to prohibit all appeals to this court, as a matter of right, in actions that originated in the late superior city courts. While the legislature had the power to do this, it would be an unexpected use of its power to allow appeals, as of right, from every actual determination made by the appellate branch of the abolished courts, so long as they were in existence, but after that, when the appeals pending had been transferred to the Supreme Court, and determined by the Appellate Division, to deny the right of appeal except upon a certificate of allowance. No reason is apparent for such a discrimination. The amounts involved in cases brought in the superior city courts are about the same, as in actions originating in the Supreme Court, and far exceed those commenced in the county courts. It would be strange to permit an appeal to this court in an action that was commenced in a county court to recover one thousand dollars and to refuse an appeal in an action commenced in a superior city court to recover one hundred thousand dollars. The contrast is quite as great when based upon the importance of the questions involved, as the obsolete courts had jurisdiction concurrent and co-extensive with the Supreme Court in actions that arose, or where the defendant resided, in the city where the court was held. (People ex rel. Ryan v. Green, 58 N.Y. 295; L. 1873, ch. 239.)
Section 191, however, as we read it, involves no such result. The object of that section, so far as the subdivision under consideration is concerned, was to make the practice conform to that which had hitherto prevailed in actions commenced in inferior courts, such as municipal and justices' courts. (Code Civ. Pro. § 1340; Const. art. VI, § 18.) It had long been the rule in such cases, not to allow an appeal to this court except upon permission of the General Term. The General Terms were to go out of existence on the 31st of December, 1895, and it was necessary for the legislature to provide for the practice after that date. Accordingly, it passed the act in *Page 189 
question on the sixth of June, 1895, in anticipation of the change soon to take place in the courts, by conforming the practice to the new condition of affairs in this as well as in many other respects. The last day that the superseded courts were to exist was the 31st of December, 1895. Both sections, 190 and 191, were not to go into effect until the next day, or January 1st, 1896, when the changes effected by the new judiciary article of the Constitution were to go into operation. The sections speak with reference to that date, for until then they did not have the force of law. Section 191 refers to courts in existence when it took effect. It does not include the courts which had been abolished. It provides a rule to govern the action of courts that were continued by the new Constitution. It has the same meaning as if it had said that no appeal shall be taken in any action commenced in any court "now existing," other than the Supreme Court, County Court, etc. The preceding section had arranged for appeals from the judgments of the late courts, as well as for those to be taken from the decisions of the new Appellate Division. Then this section renewed the limitation that had previously existed, with reference to actions commenced in courts of inferior jurisdiction, such as those specifically named in the corresponding subdivision of the section before it was amended. The subdivision as it formerly stood provided that an appeal could not "be taken in an action commenced in a court of a justice of the peace, or in the City Court of New York, or in a District Court of that city, or in the City Court of Yonkers, or in a Justice's Court of a city," unless "the General Term which rendered the determination" allowed the appeal. In amending the section the legislature, instead of naming the inferior courts, which are somewhat numerous, and the number may be increased under the Constitution, referred to them by a phrase having the same meaning and the sentence was thereby shortened. (Const. art, VI, § 18.) The section also became so flexible in its application as to include any "inferior local courts" that may hereafter be created by the legislature. *Page 190 
As the courts referred to by name are all existing courts, so those referred to by the phrase "any court other than" those so named are existing courts also. There were no "other courts" then, except the inferior courts, for the superior city courts had expired. As thus construed the statute serves a useful purpose and leads to no absurd result.
We think that when section 191 is read in contrast with the same section as it stood prior to the amendment, and due attention is given not only to the language used, but also to the circumstances under which it was used, as well as to the reason for amending the section in the light of antecedent law and practice, the legislature intended to refer to courts existing when the act took effect and to limit appeals on that basis only, so far as the subdivision in question is concerned.
The motion to dismiss the appeal should, therefore, be denied.
All concur.
Motion denied.